IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                November 20, 2007
                                 No. 07-10444
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

MICHAEL WAYNE HARKNESS

                                             Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                             Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:06-CV-215


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Michael Wayne Harkness, former Texas prisoner # 1235550, pleaded
guilty to felony driving while intoxicated and was sentenced to four years of
imprisonment. Harkness now seeks a certificate of appealability (COA) to
appeal the district court’s denial of his 28 U.S.C. § 2254 petition challenging the
denial of mandatory supervision.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10444

      During the pendency of this appeal, Harkness was released from prison
to mandatory supervision. As a result, Harkness’s due process claim challenging
the denial of § 2254 petition has been rendered moot. See Spencer v. Kemna, 523
U.S. 1, 7 (1998); Bailey v. Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987).
Accordingly, this appeal is dismissed as moot.
      APPEAL DISMISSED; COA MOTION DENIED.




                                      2